Swing, J.,
concurring.
Judge Swing concurs in the above decision, for the reason that the civil service commission, having been invested by law with the power to determine the eligibility of Weiss, and having determined him to be eligible, it is without power subsequently to *433reverse its decision, and the present board is bound by this former action.
Mr. Denis F. Cash; Mr. Alfred Bettman and Mr. Henry Hunt, for relator.
Mr. Walter M. Schoenle, city solicitor, and Mr. Charles A. Groom, for respondent.